Citation Nr: 1740881	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

2.  Entitlement to service connection for ulcer.

3.  Whether the Veteran is mentally competent to handle the disbursement of disability benefit funds from the Department of Veterans Affairs (VA).

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher S. Chambers, Attorney



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by a VA Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal was requested regarding the appellate issues of entitlement to service connection psychiatric disorder and ulcer, and whether the Veteran is competent to handle the disbursement of benefit funds from VA.

2.  The Veteran is service-connected for hearing loss, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined rating is 50 percent.

3.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to service connection for ulcer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal by the Veteran on the issue of whether he is mentally competent to handle the disbursement of disability benefit funds from VA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Psychiatric Disorder, Ulcer, Competency

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran's attorney submitted a statement in November 2016 indicating that he was withdrawing his appeal on the issues of entitlement to service connection for an acquired psychiatric disorder and ulcer, as well as the issue of whether he is competent to handle the disbursement of disability benefit funds from VA.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Analysis - TDIU

The Veteran asserts that he is unable to work due to his service-connected disabilities.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Service connection is in effect for hearing loss, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His overall combined rating is 50 percent.  See 38 C.F.R. § 4.25.  As such, he does not satisfy the criteria for consideration of a TDIU on a schedular basis.  38 C.F.R. §§ 3.340, 4.16(a).  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, in determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that the record reflects the Veteran is currently unemployed, and has not worked for a period of years.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

Here, the record reflects the Veteran has reported he is unable to work primarily due to nonservice-connected disabilities.  For example, as part of his 2014 TDIU Application, he reported he last worked as a grill man, and it has been reported he owned the grill/restaurant.  However, it was contended he was unable to work due to his ulcer and psychiatric disorder.  Service connection is not in effect for such disabilities; and, as noted above, the Veteran withdrew his appellate claims seeking service connection for such.  Review of medical records on file, to include VA evaluations for aid and attendance purposes in 2011 and 2013, also indicate he has significant impairment due to nonservice-connected disabilities.  As noted above, the effect of nonservice-connected disabilities is not for consideration in determining entitlement to a TDIU.

The Board also notes that as part of the August 2012 VA examination which evaluated the service-connected hearing loss and tinnitus, it was noted that when asked to describe in his own words the effects of these disabilities on occupational functioning, the Veteran indicated there was none.  Granted, this may have been due to the fact he was unemployed.  Nevertheless, it does not appear the Veteran has contended he could not engage in similar work as his past experience as a grill man due to his service-connected hearing loss and tinnitus.  

The Board does not dispute the service-connected hearing loss and tinnitus would result in some degree of occupational impairment, to include understanding verbal communication related to work duties.  However, there is nothing which reflects he would be unable to understand written communication and subsequently carry-out work-related duties due to the service-connected disabilities.  As such, it appears the level of occupational impairment attributable to the service-connected disabilities is adequately reflected by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose, 4 Vet. App. at 363 (noting that the disability rating itself is recognition that industrial capabilities are impaired).

For these reasons, the Board finds the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, the preponderance of the evidence is against this appellate claim, and it must be denied.  


ORDER

The appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, is dismissed.

The appeal on the issue of entitlement to service connection for ulcer is dismissed.

The appeal on the issue of whether he is mentally competent to handle the disbursement of disability benefit funds from VA is dismissed.

A TDIU due to service-connected disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


